IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                  Assigned on Briefs December 14, 2004 at Knoxville

                KEVIN TROY GREER v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Davidson County
                          No. 2001-D-2196    Steve Dozier, Judge



                   No. M2003-03057-CCA-R3-PC - Filed February 23, 2005


The petitioner, Kevin Troy Greer, appeals the dismissal by the Davidson County Criminal Court of
his petition for post-conviction relief and request for a delayed appeal. After review of the record,
we affirm.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J.,
and ALAN E. GLENN, J., joined.

Dwight E. Scott, Nashville, Tennessee, for the Appellant, Kevin Troy Greer.

Paul G. Summers, Attorney General & Reporter; Preston Shipp, Assistant Attorney General; Victor
S. Johnson, III, District Attorney General; and Ryan Brown, Assistant District Attorney General, for
the Appellee, State of Tennessee.

                                             OPINION

                The petitioner stands convicted of one count of Class C aggravated assault and one
count of Class D aggravated assault, see Tenn. Code Ann. § 39-13-102(a)(1), (a)(2), (d)(1) (2003),
and is presently serving an effective incarcerative sentence of 10 years. A Davidson County jury
found the petitioner guilty of those offenses based on evidence that on August 22, 2001, the
petitioner walked into the Nashville Rescue Mission brandishing a knife, strode up to the chaplain,
and asked, “What about if I stick this in your heart?” After the chaplain and the security supervisor
escorted the petitioner outside, the petitioner made threatening, stabbing gestures with his knife, and
a mission resident who saw what was happening tried to subdue the petitioner. During the resulting
altercation, the petitioner stabbed both the mission resident and the chaplain. The petitioner, a
Range II multiple offender, did not testify at trial.

               The petitioner’s defense counsel filed a timely motion for new trial, alleging
prosecutorial misconduct and the court’s failure to charge the jury on assault as a lesser included
offense. It is undisputed that the petitioner instructed his counsel to abandon the motion. At the
scheduled hearing date for the new trial motion, counsel conveyed to the court that the petitioner
“doesn’t wanna proceed any further on his case.” The trial court then personally addressed the
petitioner as follows:

                       THE COURT: All right. Mr. Greer, Ms. Foreman’s stated
               here, and you’ve heard her, that you were not wanting to be heard on
               any motion for new trial, which would then also – your case would
               not be proceeding any further, in terms of any higher appeal.

                      So, this sentence that’s been imposed for you to serve would
               be served and there would not be any further court action.

                       Is that your wishes?

                       THE DEFENDANT: Yes, sir, Your Honor.

                      THE COURT: All right. And you understand that there
               won’t be any appeal at any higher court, won’t be any ruling on any
               motion for new trial?

                       THE DEFENDANT: Yes, sir.

                       THE COURT: All right. All right. That’s what we’ll do,
               strike your motion for new trial; and that judgment will become final.

                The appeal presently before this court arises from what the state argued to the post-
conviction court was “buyer’s regret”; that is, the petitioner’s “hardheaded decision” not to pursue
the previously filed new trial motion and not to appeal his conviction. Whatever characterization
might be apropos, the record before us reflects that less than six months after withdrawing his motion
for new trial, the petitioner filed a pro se petition for post-conviction relief alleging primarily
ineffective assistance of counsel and claiming that he did not appeal his underlying conviction
because he “felt that counselor had abandoned [his] defense[,] and [he] was worried about the
outcome of the appeal, at that time.”

               The post-conviction court appointed counsel to represent the petitioner; post-
conviction counsel filed a petition for a delayed appeal, claiming that trial counsel was ineffective
for not pursing the petitioner’s appellate rights, and an amendment to the original pro se petition
asserting counsel’s ineffectiveness in failing to allow the petitioner to testify in his own defense. At
the post-conviction evidentiary hearing, the petitioner’s counsel withdrew the amendment.

              Only two witnesses testified at the post-conviction hearing: the petitioner and his
former counsel. Former counsel testified that she filed a motion for new trial. She affirmed that she


                                                  -2-
forwarded a written copy of the motion to the petitioner and spoke in person to him about the
motion. Even so, the petitioner insisted that the motion be “stricken.” Counsel said that she also
explained to the petitioner the resulting adverse consequences and his appellate rights; nevertheless,
the petitioner informed counsel that he did not wish to “proceed anymore.”

                The petitioner testified and admitted waiving his right to take an appeal. His
explanation was rambling and largely disjointed, such as counsel had “refused to order some
witnesses,” would not “even talk to [him] about this issue,” was “trying to move too fast,” and had
“abandoned [him], during the times of [his] trial.” At one point, he said, “[O]n the strength that I
felt that she had abandoned me, why would I wanna go back up with her?”

                 On cross-examination, the petitioner agreed that he had “been through the system”
many times and had numerous attorneys appointed to represent him. The state concluded by asking
the petitioner, “Only now, after you’ve made your decision and are regretting it, that’s the first time
that you’ve ever raised this issue, isn’t it?” He responded, “I – I don’t regret the decision. It’s just
that I’m – I’m trying to get something done. I don’t regret the decision.”

                The post-conviction court issued a written order denying a delayed appeal and any
other post-conviction relief. The court credited trial counsel’s testimony and found no deficient
performance or prejudice entitling the petitioner to relief. On appeal, the petitioner claims a general
entitlement to delayed appeal under the circumstances and argues that procedurally the post-
conviction court should have dismissed his ineffective assistance of counsel claims without prejudice
to preserve his right to seek post-conviction relief at a later time. We disagree.

                The law is settled that the post-conviction petitioner bears the burden of establishing,
at the evidentiary hearing, his allegations by clear and convincing evidence. Tenn. Code Ann. § 40-
30-110(f) (2003). Evidence is clear and convincing when there is no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence. Hodges v. S.C. Toof & Co., 833
S.W.2d 896, 901 n.3 (Tenn. 1992). An appellate court is bound by the trial court’s findings of fact
unless we conclude that the evidence in the record preponderates against those findings. Black v.
State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990).

              The Post-Conviction Procedure Act provides for a delayed appeal when a petitioner
has been “denied the right to an appeal from the original conviction.” Tenn. Code Ann. § 40-30-
113(a) (2003). Specifically, the Act recites,

                       (a) When the trial judge conducting a hearing pursuant to this
               part finds that the petitioner was denied the right to an appeal from
               the original conviction in violation of the Constitution of the United
               States or the Constitution of Tennessee and that there is an adequate
               record of the original trial proceeding available for such review, the
               judge can:



                                                  -3-
                       (1) If a transcript was filed, grant a delayed appeal;

                       (2) If, in the original proceedings, a motion for a new trial was
               filed and overruled but no transcript was filed, authorize the filing of
               the transcript in the convicting court; or

                       (3) If no motion for a new trial was filed in the original
               proceeding, authorize such motion to be made before the original trial
               court within thirty (30) days. Such motion shall be disposed of by the
               original trial court as if the motion had been filed under authority of
               Rule 59 of the Rules of Civil Procedure.

Id. § 40-30-113(a)(1), (2), (3) (2003).

                According to our supreme court, Code section 40-30-113 indicates “that a defendant
may receive a delayed appeal where there has been a denial of the effective assistance of counsel in
violation of the Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution.” Wallace v. State, 121 S.W.3d 652, 656 (Tenn. 2003). That inquiry turns
on a familiar two-prong test: (1) deficient representation and (2) prejudice resulting from that
deficiency. Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2064 (1984); Baxter v.
Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Deficient representation occurs when counsel’s services
fall below the range of competence demanded of attorneys in criminal cases. Wallace, 121 S.W.3d
at 657. Prejudice is the reasonable likelihood that, but for deficient representation, the outcome of
the proceedings would have been different. Overton v. State, 874 S.W.2d 6, 11 (Tenn. 1994); but
see Wallace, 121 S.W.3d at 660 (presuming prejudice when counsel’s deficiencies post-trial amount
to a complete failure to subject the state’s case to appellate scrutiny). On review, there is a strong
presumption of satisfactory representation. Barr v. State, 910 S.W.2d 462, 464 (Tenn. Crim. App.
1995).

                Measured by these standards, it is readily apparent that the petitioner failed to carry
his burden, and the evidence in the record certainly does not preponderate against the post-conviction
court’s findings. In this case, petitioner’s counsel filed a timely motion for new trial; the motion was
stricken only at the insistence of the petitioner, who first was questioned by the trial court. Counsel
did not abandon the petitioner by ceasing to represent him after trial or, as in Wallace, create a
“Catch-22 predicament” such that the petitioner was unable to avail himself of self-help appellate
remedies. The petitioner has utterly failed to demonstrate deficient representation. See Jonathan
D. Tears v. State, No. M2003-02291-CCA-R3-PC, slip op. at 6 (Tenn. Crim. App., Nashville, Nov.
10, 2004) (failure to file written waiver of appeal, as provided in Criminal Procedure Rule 37(d),
does not violate a constitutional right supporting post-conviction relief, provided the record shows
that the defendant knew of his right to appeal and intended to waive that right); Rainer v. State, 958
S.W.2d 356, 357 (Tenn. Crim. App. 1997).




                                                  -4-
                As for the argument that procedurally the court should have dismissed his post-
conviction petition without prejudice pending completion of a delayed appeal, the petitioner was not
entitled to a delayed appeal. Only when a delayed appeal is “warranted” should the court dismiss
the collateral attack on the conviction without prejudice to preserve the defendant’s right to seek
post-conviction relief at a later date. See Gibson v. State, 7 S.W.3d 47, 49-50 (Tenn. Crim. App.
1998). The post-conviction court did not procedurally err in its treatment of the petitioner’s action.

               Consequently, for the foregoing reasons, we affirm the post-conviction court’s denial
of a delayed appeal and denial of post-conviction relief.




                                                       __________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -5-